Appeal Dismissed and Memorandum Opinion filed February 28, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00947-CV

                       VAN CUONG NGUYEN, Appellant
                                          V.
                        KIM TRANG NGUYEN, Appellee

                    On Appeal from the 345th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-FM-12-006576

                   MEMORANDUM                      OPINION
      This is an appeal from a final judgment signed October 3, 2018. Appellant’s
brief was due January 9, 2019. No brief or motion for extension of time to file the
brief was filed.

      On January 17, 2019, the court ordered appellant to file a brief by February 8,
2019. We cautioned that if appellant failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion for extension of time to file the brief was filed.
      Therefore, the appeal is DISMISSED.



                                  PER CURIAM



Panel consists of Justices Christopher, Hassan, and Poissant.




                                         2